The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 25 October 2022; which amends claims 1 and 2.  Claims 1-3 remain pending in this application.
In response to Applicant’s amendment, the 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
 Applicant argues that “Applicant does not find anything in Kurosumi that might be likened to "a controller that controls a cutting route of the spindle such that a first cutting depth of the workpiece cut with the tool, in a first region with a first detected cutting load, is greater than a second cutting depth, in a second region with a second detected cutting load larger than the first cutting load, within such a range that the detected cutting load does not exceed a predetermined load."” (page 6 of the instant response).  This argument is not persuasive.
First, Kurosumi specifically teaches “a function to modify, based on the modification condition, a movement amount of a block that orders a feeding operation of the machining program,” “a first movement amount modification unit for modifying,” and “a second movement amount modification unit” (abstract; para[0009, 0012]).  Such movement amount modification falls within the scope of the instantly claimed control of a cutting route.  Second, Kurosumi teaches that “modifying "the position where fast-forwarding the tool toward the workpiece in the direction perpendicular to the direction of the rotation axis of the tool is instructed, " instead of "the position where fast-forwarding the tool toward the workpiece in the direction of the rotation axis of the tool is instructed"” (para[0095]), and calculating a transfer path of the cutting tool that complies with the modifications (para[0099, 0105]), which clearly addresses changing a cutting route.
In addition, Kurosumi specifically teaches applying setting conditions to a designated range of application (para[0064-0065]), and “a modification condition setting unit for setting a range and a modification condition of the machining program modifying at least one of the cutting width and the cutting depth of the tool” (para[0009], emphasis added by Examiner), “so as to fall … between the upper limits and the lower limits of the cutting width or cutting depth and the cutting load” (para[0012]), thereby necessitating that (1) different regions have different cutting conditions, such conditions including cutting width, depth and load, and (2) operation is controlled such that the cutting load does not exceed predetermined limits/thresholds.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the argument already addressed above.
Accordingly, claim 1 stands rejected under 35 U.S.C. §103, as being unpatentable over Sannomiya et al. (US 2017/0108846) in view of Kurosumi (US 2016/0224004).
As per claim 1, Sannomiya et al. teaches the instantly claimed machine tool (abstract; Fig 1; para[0042]) comprising:
a spindle that causes a tool to rotate and move (Fig 1; para[0076]);
a motor that causes a workpiece to rotate (Fig 1; para[0077]); …
a controller that controls a cutting route of the spindle … (abstract; Figs 1 and 9; para[0042, 0117]).
However, Sannomiya et al. does not provide for the instantly claimed sensor that detects a cutting load imparted on the workpiece by the tool … such that a first cutting depth of the workpiece cut with the tool, in a first region with a first detected cutting load, is greater than a second cutting depth, in a second region with a second detected cutting load larger than the first cutting load, within such a range that the detected cutting load does not exceed a predetermined load.  In this regard, Kurosumi teaches that it was known in the machine tool art (abstract; para[0002]) to control the cutting route (movement/path) based upon detected cutting conditions (cutting depth/load) in order to maintain the cutting load within a threshold range (Figs 13-14; para[0009, 0012, 0041-0057, 0072-0078, 0083, 0097-0112, 0117]).
In other words, Kurosumi teaches “a function to modify, based on the modification condition, a movement amount of a block that orders a feeding operation of the machining program,” and “a first/second movement amount modification unit for modifying” (abstract; para[0009, 0012]).  Such movement amount modification falls within the scope of the instantly claimed control of a cutting route.  Kurosumi further teaches “modifying "the position where fast-forwarding the tool toward the workpiece in the direction perpendicular to the direction of the rotation axis of the tool is instructed, " instead of "the position where fast-forwarding the tool toward the workpiece in the direction of the rotation axis of the tool is instructed"” (para[0095]), and calculating a transfer path of the cutting tool that complies with the modifications (para[0099, 0105]), which clearly teaches changing a cutting route.  In addition, Kurosumi teaches applying setting conditions to a designated range of application (para[0064-0065]), and “a modification condition setting unit for setting a range and a modification condition of the machining program modifying at least one of the cutting width and the cutting depth of the tool” (para[0009]), “so as to fall … between the upper limits and the lower limits of the cutting width or cutting depth and the cutting load” (para[0012]), thereby necessitating that (1) different regions have different cutting conditions, such conditions including cutting width, depth and load, and (2) operation is controlled such that the cutting load does not exceed predetermined limits/thresholds, as per the instant claim.
It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the system of Sannomiya et al. to include such functionality, since Kurosumi teaches a resultant benefit of automatically modifying cutting conditions (para[0008]) to increase the life of the cutting tool (para[0013]).
Claim 2 stands rejected under 35 U.S.C. §103, as being unpatentable over Sannomiya et al. (US 2017/0108846) in view of Kurosumi (US 2016/0224004), as applied to claim 1 above, further in view of Hyatt (US 4310878).
As per claim 2, although Sannomiya et al. and Kurosumi teach Applicant’s invention, substantially as instantly claimed, neither Sannomiya et al. nor Kurosumi teach that the instantly claimed controller controls the spindle in a direction in which a distance between a rotary axis of the workpiece rotated by the motor and a rotary axis of the tool rotated by the spindle is closer together in the region with the first cutting load than in the region with the second cutting load.  However, Hyatt teaches that “On a turning machine, the cutter will remove material proportional to the tangential velocity of the workpiece rotating past the cutter. The tangential velocity is a function of distance that the cutter is from the z axis, which is the axis of workpiece rotation. For a contour with an x axis component of motion, the distance from the z axis is continually changing; resulting in a changing tangential velocity and, therefore, a changing cutter load. Cutter load compensation is provided when g45 is commanded, which causes the data processor 112 to vary the feedrate and spindle speed inversely proportional to the x axis position. Therefore, this feed and speed override computationally maintains a constant cutter load through the entire contour” (col 66, lines 39-52).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the combined system of Sannomiya et al. and Kurosumi to include such functionality, since Hyatt teaches that such a relationship between rotational axes was known in the art, and teaches that maintaining a constant cutter load was beneficial.
Claim 3 stands rejected under 35 U.S.C. §103, as being unpatentable over Sannomiya et al. (US 2017/0108846) in view of Kurosumi (US 2016/0224004), as applied to claim 1 above, further in view of Shimizu et al. (US 2018/0210406).
As per claim 3, although Sannomiya et al. and Kurosumi teach Applicant’s invention, substantially as instantly claimed, neither Sannomiya et al. nor Kurosumi teach that the instantly claimed controller includes a machine learning device that performs machine learning of adjustment parameters for machining conditions and an amount of adjustment of the adjustment parameters in cutting performed on the workpiece with the tool, the machine learning device configured in the manner instantly claimed.  However, Shimizu et al. teaches a numerical controller for a cutting tool (abstract; para[0011-0014]) that comprises a machine learning device that performs machine learning of adjustment parameters for machining conditions and an amount of adjustment of the adjustment parameters in cutting performed on the workpiece with the tool (Fig 1, 5; Figs 5-6, 20; para[0029]), the machine learning device configured to:
acquire state data that is information indicating a machining state of the cutting performed (Fig 6, 21; Fig 7, SA01),
compute a reward on a basis of the state data and reward conditions (Fig 6, 24; para[0086]),
perform machine learning of adjustment of the machining conditions (Fig 6, 25/27; para[0098]), and
decide, as an adjustment action, target parameters for the adjustment of the machining conditions and the amount of adjustment on a basis of a result of the performed machine learning of the adjustment of the machining conditions and the state data and adjust the machining conditions in the cutting on a basis of the adjustment action, the machine learning of the adjustment of the machining conditions is performed as the adjustment action on a basis of the acquired state data and the computed reward (Fig 6, 25/27; Fig 7, SA07; para[0094]), and
as the reward conditions, a negative reward is provided when vibration occurs, a positive reward is provided when the cutting performed on the workpiece with the tool increases the cutting load without exceeding a predetermined load range, and a negative reward is provided when the cutting load is decreased or the cutting load exceeds the predetermined load (para[0076, 0085-0093]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the combined system of Sannomiya et al. and Kurosumi to include such functionality, since Shimizu et al. teaches the benefit of preventing tool breakage by adjusting control based upon such machine learning (para[0002, 0015-0020]).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/30/22